 



Exhibit 10.47
Acknowledgement
As you know, on February 23, 2007, the Board of Directors elected you as Chief
Risk Officer, such that your full title would be Senior Vice President, Business
Practices, Chief Compliance Officer and Chief Risk Officer. Since your current
Employment Agreement makes reference to your previous title, this
Acknowledgement confirms that any references to your previous title and related
duties and responsibilities are replaced by references to your current title —
Senior Vice President, Business Practices, Chief Compliance Officer and Chief
Risk Officer — and the duties and responsibilities associated with such new
title.
Except as modified by this Acknowledgement, the terms of your Employment
Agreement remain unchanged. Please acknowledge your agreement to these terms by
signing the enclosed copy of this letter.

         
 
      Sincerely,
 
       
 
      /s/ Andrew Goodman
 
       
 
      Andrew Goodman
 
      Executive Vice President,
 
      Worldwide Human Resources

Agreed to and accepted by:

         
/s/ Patrick Gnazzo
 
Patrick Gnazzo
       

 